Exhibit 10.4

 

SUPERMEDIA INC.

AWARD AGREEMENT

 

[Name]

(“Grantee”)

 

Date of Award:

 

February 15, 2012

Target Incentive Amount for 2012 Measurement Period:

 

$[·]

Target Incentive Amount for 2013 Measurement Period:

 

$[·]

Target Goals:

 

As set forth on Exhibit A

 

1.                                      GRANT OF AWARD.  The Compensation
Committee (the “Committee”) of the Board of Directors of SuperMedia Inc., a
Delaware corporation (the “Company”), pursuant to the Company’s 2009 Long Term
Incentive Plan (the “Plan”) and 2012 Cash Long Term Incentive Plan, hereby
awards to you, the above-named Grantee, effective as of the Date of Award set
forth above (the “Date of Award”), an incentive bonus award that entitles you to
become eligible to receive cash payment(s) from the Company in the amounts as
determined as set forth on Exhibit A attached hereto (the “Incentive Amounts”),
subject to the terms and conditions set forth in this Award Agreement (this
“Agreement”).  Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Plan.

 

Under this Agreement, you have an opportunity to earn an incentive cash payment
based upon the achievement of the performance goals assigned to you by the
Committee for each of the two fiscal years within the two-year period beginning
January 1, 2012, and ending December 31, 2013 (such two-year period referred to
herein as the “Performance Period,” and each fiscal year during the Performance
Period referred to herein as a “Measurement Period”), as compared with the
target performance goals established for you by the Committee for the applicable
Measurement Period.  The target performance goals for the 2012 Measurement
Period are set forth on Exhibit A and the target performance goals for the 2013
Measurement Period shall be established by the Committee on or before March 31,
2013.

 

The Committee may not increase the amount payable under this Agreement. 
Notwithstanding any other provision of this Agreement to the contrary, in its
sole discretion, the Committee may reduce your Target Incentive Amount for a
Performance Period and reduce the amount of the award payable under this
Agreement.  If the threshold performance goals are not achieved for a
Measurement Period then the award pursuant to this Agreement related to such
Measurement Period shall lapse and be forfeited as of the end of the applicable
Measurement Period. The Committee’s determinations with respect to a Measurement
Period or Performance Period for purposes of this Agreement shall be binding
upon all persons.

 

2.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL.  The following provisions will apply in the event your employment with
the Company and its Affiliates terminates on or before the end of the
Performance Period.

 

2.1           Termination Generally.  Except as specified in Sections 2.2
through 2.5 below, if your employment with the Company and its Affiliates
terminates on or before the payment of the Award hereunder, all of your rights
under this Agreement will lapse and be completely forfeited on the date your
employment terminates.

 

--------------------------------------------------------------------------------


 

2.2           Termination Without Cause.  Notwithstanding any other provision of
this Agreement to the contrary, if the Company terminates your employment
without Cause (a) following the end of the 2012 Measurement Period and before
the end of the Performance Period, then the Company shall pay to you in cash an
amount equal to the amount, if any, you actually would have received under this
Agreement with respect to the 2012 Measurement Period as if your employment with
the Company and its Affiliates had not been so terminated; or (b) following the
end of the 2013 Measurement Period and before the Incentive Amounts, if any, are
paid, then the Company shall pay to you in cash an amount equal to the amount
you actually would have received under this Agreement with respect to the 2012
and 2013 Measurement Periods as if your employment with the Company and its
Affiliates had not been so terminated.  For the avoidance of doubt, if the
Company terminates your employment without Cause before January 1, 2013, all of
your rights under this Agreement with respect to any Incentive Amounts hereunder
will lapse and be completely forfeited on the date your employment so
terminates.  Any amount payable to you under this Section 2.2 shall be paid to
you by the Company on the first regular payroll date next following your
termination of employment without Cause.

 

2.3           Potential or Actual Change in Control of the Company.

 

(i)            Continuous Employment Following a Change in Control of the
Company.  If you are employed by the Company upon a Change in Control of the
Company and remain continuously employed by the Company for the entirety of the
six-month period following the Change in Control of the Company, then on the
Payment Date the Company shall pay to you in cash an amount equal to the maximum
amount you would have received under this Agreement less any amounts you
previously received under this Agreement.

 

(ii)           Termination for Good Reason in Connection With a Potential Change
in Control of the Company Before the End of the Performance Period.  If you
terminate your employment with the Company for Good Reason before the end of the
Performance Period and prior to a Change in Control of the Company (whether or
not a Change in Control of the Company ever occurs), and such termination or the
circumstance or event which constitutes Good Reason occurs at the request or
direction of a person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control of the Company or is
otherwise in connection with or in anticipation of a Change in Control of the
Company (whether or not a Change in Control of the Company ever occurs), then on
the Payment Date the Company shall pay to you in cash an amount equal to the
maximum amount you would have received under this Agreement less any amounts you
previously received under this Agreement.

 

(iii)          Termination for Good Reason in Connection With an Actual Change
in Control of the Company Before the End of the Performance Period.  If you
terminate your employment with the Company for Good Reason before the end of the
Performance Period but less than six months after a Change in Control of the
Company occurs, then on the Payment Date the Company shall pay to you in cash an
amount equal to the maximum amount you would have received under this Agreement
less any amounts you previously received under this Agreement.

 

(iv)          Payment Date.  An amount payable to you under Section 2.3(i) shall
be paid to you by the Company on the first regular payroll date next following
the six-month anniversary of the applicable Change in Control of the Company.  
An amount payable to you under Section 2.3(ii) or 2.3(iii) shall be paid to you
by the Company on the first regular payroll date next following your termination
of employment or such later date as may be required under Section 5.

 

2.4           Disability.  Notwithstanding any other provision of this Agreement
to the contrary, if your employment with the Company and its Affiliates
terminates because you incur a Disability before the

 

2

--------------------------------------------------------------------------------


 

end of the Performance Period and while in the active employ of the Company or
its Affiliates, then on the Payment Date the Company will pay you in cash an
amount equal to the amount, if any, you would have received under this Agreement
if your employment with the Company and its Affiliates had not been terminated
before the end of the Performance Period multiplied by a fraction the numerator
of which is the number of days in the period commencing on January 1, 2012 and
ending on the date of your termination due to a Disability and the denominator
of which is 730, less any amounts you previously received under this Agreement. 
If you are eligible for a payment under this Section 2.4 and die prior to
receiving such payment, the Company shall pay your estate the amount as
determined in the preceding sentence.   For purposes of this Agreement, the term
“Disability” means, as determined by the Committee in its discretion exercised
in good faith, any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months and that would entitle you to payment of
disability income payments under the Company’s long-term disability insurance
policy or plan for employees as then in effect for a period of not less than
three months; or in the event that you are not covered, for whatever reason,
under the Company’s long-term disability insurance policy or plan for employees
or in the event the Company does not maintain such a long-term disability
insurance policy, “Disability” means you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months.  A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, you shall submit to an examination by such physician upon
request by the Committee.

 

2.5           Death.  Notwithstanding any other provision of this Agreement to
the contrary, if you die before the end of the Performance Period and while in
the active employ of the Company, then on the Payment Date the Company will pay
your estate in cash an amount equal to the amount, if any, you would have
received under this Agreement if your employment with the Company and its
Affiliates had not terminated due to your death before the end of the
Performance Period multiplied by a fraction the numerator of which is the number
of days in the period commencing on January 1, 2012 and ending on the date of
your death and the denominator of which is 730, less any amounts you previously
received under this Agreement.

 

2.6           Definitions.

 

(i)            Cause.  For purposes of this Agreement, the term “Cause” means
your (a) conviction or plea of nolo contendre to a felony; (b) commission of
fraud or a material act or omission involving dishonesty with respect to the
Company or its Affiliates, as reasonably determined by the Company; (c) willful
failure or refusal to carry out the material responsibilities of your
employment, as reasonably determined by the Company; (d) gross negligence,
willful misconduct, or engaging in a pattern of behavior which has had or is
reasonably likely to have a significant adverse effect on the Company, as
reasonably determined by the Company; or (e) willfully engaging in any act or
omission that is in material violation of a material policy of the Company,
including, without limitation, policies on business ethics and conduct, and
policies on the use of inside information and insider trading.

 

(ii)           Good Reason.  For purposes of this Agreement, the term “Good
Reason” means (a) a material adverse change in your status or position,
including, without limitation, any material diminution in your position, duties,
responsibilities or authority or the assignment to you of duties or
responsibilities that are materially inconsistent with your status or position
or, if applicable, a material breach by the Company of your employment
agreement; (b) a reduction in your annual base salary or a failure to pay same;
(c) a reduction in your target incentive award opportunities, expressed as a
percentage of your base salary; (d) the relocation of your

 

3

--------------------------------------------------------------------------------


 

principal place of employment by more than 50 miles from the current location;
or (e) at the time of a Change in Control of the Company, the successor or
acquiring company fails or refuses to assume the obligations of the Company
under this Agreement or, if applicable, your employment agreement.  Before
terminating employment for Good Reason, you must specify in writing to the
Company the nature of the act or omission that you deem to constitute Good
Reason and provide the Company 30 days after receipt of such notice to review
and, if applicable, correct the situation (and thus prevent your termination for
Good Reason).

 

(iii)          Payment Date.  If the threshold performance goals are achieved
for the Performance Period and you have been in the continuous employ of the
Company or its Affiliates through the end of the Performance Period or are
eligible for a payment pursuant to Sections 2.4 or 2.5, except as otherwise
provided in this Agreement, the Incentive Amounts payable for such Performance
Period will be paid to you (or your estate if applicable) during the period
commencing January 1, 2014 and ending March 31, 2014, as determined by the
Committee.  The Company is liable for the payment of any amounts that become due
under this Agreement.

 

3.                                      TAX WITHHOLDING.  To the extent that any
payment pursuant to this Agreement results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company or its Affiliates have a withholding obligation
under federal, state or local law, the Company is authorized to withhold from
any such payment under this Agreement any tax required to be withheld by reason
of such taxable income, wages or compensation sufficient to satisfy the
withholding obligation.

 

4.                                      NONTRANSFERABILITY.  Your rights under
this Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of.  Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.

 

5.                                      SECTION 409A.  It is intended that the
provisions of this Agreement satisfy the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that this Agreement be operated
in a manner consistent with such requirements to the extent applicable.  If you
are identified by the Company as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which you have a “separation
from service” (other than due to death) within the meaning of Treasury
Regulation Section 1.409A-1(h), notwithstanding any other provision hereof, any
payment of cash or transfer of shares payable on account of a separation from
service that are deferred compensation within the meaning of Section 409A of the
Code will take place on the earlier of (i) the first business day following the
expiration of six months from your separation from service, (ii) the date of
your death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code.

 

6.                                      EMPLOYMENT RELATIONSHIP.  For purposes
of this Agreement, you shall be considered to be in the employment of the
Company as long as you have an employment relationship with the Company or its
Affiliates.  The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, and the Committee’s determination shall be final and binding
on all persons.

 

7.                                      NOT AN EMPLOYMENT AGREEMENT.  This
Agreement is not an employment agreement, and no provision of this Agreement
shall be construed or interpreted to create an employment relationship between
you and the Company or guarantee the right to remain employed by the Company for
any specified term.

 

4

--------------------------------------------------------------------------------


 

8.                                      LIMIT OF LIABILITY.  Under no
circumstances will the Company be liable for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to this Agreement.

 

9.                                      AFFILIATES.  For purposes of this
Agreement, the term “Affiliates” means any corporation, partnership, limited
liability company or association, trust or other entity or organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.  For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (a) to vote more than
fifty percent (50%) of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (b) to direct
or cause the direction of the management and policies of the controlled entity
or organization, whether through the ownership of voting securities or by
contract or otherwise.

 

10.                               GOVERNING LAW.  The provisions of this
Agreement and your rights hereunder shall be construed, administered and
governed under the laws of the State of Texas, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  You are deemed to submit to the exclusive jurisdiction and venue
of the federal or state courts of Texas to resolve any and all issues that may
arise out of or relate to this Agreement.

 

11.                               AMENDMENT.  This Agreement may not be amended
except by a writing signed by the Company and the Grantee.

 

12.                               MISCELLANEOUS.  The term “you” and “your”
refer to the Grantee named in this Agreement.

 

In accepting the award set forth in this Agreement you accept and agree to be
bound by all the terms and conditions of this Agreement.

 

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Incentive Amounts

 

The Incentive Amounts actually payable to you for the 2012 and 2013 Measurement
Periods shall be determined based on the Company’s relative achievement during
the 2012 and 2013 fiscal years of the performance metrics established by the
Committee for EBITDA and multi-product ad sales, as set forth below.

 

The amount payable to you under this Agreement as your award for the applicable
Measurement Period is equal to an amount calculated as [(A x B) + (A x C)],
where:

 

A = one-half of your Target Incentive Amount for the applicable Measurement
Period

 

B = the applicable EBITDA Incentive Multiplier for such Measurement Period

 

C = the applicable Multi-product Ad Sales Incentive Multiplier for such
Measurement Period

 

The EBITDA target performance objective for the 2012 Measurement Period is [·]
(the “EBITDA Target”).  The EBITDA Incentive Multiplier will be a percentage
that results from interpolating actual Company results from Column 1A below with
the incentive multiplier range in Column 1B for the applicable Measurement
Period:

 

Column 1A
Percentage Achievement of
EBITDA Target

 

Column 1B
EBITDA
Incentive Multiplier

Less than 83%

 

0%

83%

 

25%

96%

 

76%

100%

 

100%

120% or more

 

200%

 

The Multi-product Ad Sales target performance objective for the 2012 Measurement
Period is [·] (the “Multi-product Ad Sales Target”).  The Multi-product Ad Sales
Incentive Multiplier will be the percentage that results from interpolating on a
straight-line basis the actual Company results from Column 2A with the incentive
multiplier range in Column 2B for the applicable Measurement Period:

 

Column 2A
Percentage Achievement of
Multi-product Ad Sales Target

 

Column 2B
Multi-product Ad Sales
Incentive Multiplier

Less than 85%

 

0%

85%

 

25%

94%

 

76%

100%

 

100%

110% or more

 

200%

 

--------------------------------------------------------------------------------


 

Calculation of the Company’s EBITDA and Multi-product Ad Sales results for each
Measurement Period, and any Incentive Amounts payable to you for each
Measurement Period and the Performance Period, will be as determined by the
Committee in its sole and absolute discretion.

 

The EBITDA Target and Multi-product Ad Sales Target, along with threshold and
maximum performance levels and fixed points of performance achievement that
correspond to specified incentive multipliers for the 2013 Measurement Period,
shall be established by the Committee on or before March 31, 2013.  You will be
informed of the EBITDA Target and Multi-product Ad Sales Target, along with
threshold and maximum performance levels and fixed points of performance
achievement that correspond to specified incentive multipliers for the 2013
Measurement Period as soon as practicable following the Committee’s
establishment of the targets and performance and payout ranges.

 

2

--------------------------------------------------------------------------------